DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on February 10, 2021.  As directed by the amendment: claims 1 and 10 have been amended and claims 13-19 have been added.  Thus, claims 1-19 are presently pending in this application.
Response to Arguments
Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pgs. 11 and 12 of the Remarks that “both Traversaz and Conero make use of a position sensor that detects an engagement of the allegedly corresponding clutching device … even if one of ordinary skill in the art were to combine the cited references (a point which applicant does not concede), there is no disclosure or teaching by which one of ordinary skill would further modify the already modified structure of Traversaz to control the allegedly corresponding control sequence according to detection of a change in position of the actuation device to detect a change in the clutching device from unclutched to clutched state”.  The Examiner respectfully disagrees and notes that Traversaz teaches a sensing device which detects a change in position of the actuation device to detect a change in the clutching device (722 in paragraph 42 detects the position of the actuation device 310 which is indicative of the position of the clutching device).  Traversaz further discloses that an alignment procedure is followed if the actuation device is actuated but the clutching device is not fully in a clutched state (i.e. not fully seated with the threads) (paragraph 67).  
Regarding Applicant’s amendments to the claim pertaining to performing the control sequence without regard to engagement of the clutching device with the driving rod, the Examiner indicates that this limitation constitutes new matter as the originally filed specification does not appear to provide proper support for the claimed limitation, as explained in further detail below.  For examination purposes, the limitation is interpreted to mean that the control sequence is performed whether or not the threads of the clutching device are fully seated with the threads of the driving rod.  This interpretation appears to be consistent with Applicant’s specification in figs. 4A-6B.  Conero teaches a control sequence which is configured to rotate the driving rod a predetermined amount without regard to engagement of the clutching device with the driving rod (fig. 8).  In fig. 8, Conero teaches a control sequence to rotate the driving rod forward if the clutching device (split nut 73 in fig. 8) is engaged with the driving rod (74 in fig. 8) and to rotate the driving rod in reverse if the clutching device is not engaged with the driving rod (77 in fig. 8).  Thus, regardless of the engagement of the clutching .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 10, the claims have been amended to recite that the control device is configured to perform the control sequence without regard to engagement of the clutching device with the driving rod.  The specification as originally filed does not provide support for such limitation.  For example, pg. 3, lines 34-36 and pg. 5, lines 27-31 discloses that the control sequence may only be carried out once the 
Claims 2-9 and 11 are also rejected by virtue of being dependent on claims 1 and 10.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, the claims recite “a pusher device…for acting onto a piston of a syringe” in lines 5-6.  The claims earlier recite that the receptacle arrange for receiving a syringe.  It cannot be determined if the second syringe is the same as the first syringe or if they are different syringes.  For examination purposes, the syringes are considered to be the same syringe.
Claims 2-9, 11, and 14-19 are also rejected by virtue of being dependent on claims 1 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traversaz (US 20120215170) in view of Conero (US 5106375) and in further view of Wright (US 4191187).
Regarding claim 1, Traversaz discloses an infusion device (fig. 1) for administering a medical fluid to a patient, comprising: a housing (100 in fig. 1), a receptacle (200 in fig. 1) arranged on the housing for receiving a syringe (paragraph 31; fig. 1), a pusher device (300 in fig. 1) movable in a pushing direction for acting onto a piston of a syringe received on the receptacle (paragraph 32), a drive element connected to the pusher device (303 in fig. 2), the drive element being longitudinally movable relative to the housing for moving the pusher device along the pushing direction (paragraph 38 discloses that the linking bar is fixed to both the push device 300 and the cart 350; paragraph 44 discloses that when the push device is moved longitudinally, the cart is also moved due to the linking device, indicating that the linking device also moves), a driving rod having a screw thread (501 in fig. 3; paragraph 37) and being rotatable about a rotational axis, an electric drive device for rotating the driving rod (502 in fig. 3; paragraph 37), a clutching device connected to the drive element (half-nuts 351 in fig. 1; paragraph 38) and being actuatable, by an actuation device (310 in fig. 2; paragraph 39), to engage, in a clutched state, with the screw thread of the driving rod for translating a rotational movement of the driving rod into a longitudinal movement of the drive element along the driving rod (paragraph 38, lines 4-11), and to disengage, in an unclutched state, from the driving rod (paragraph 38, lines 11-14), a brake device (620 in fig. 2) configured to act, in an activated state, onto the drive element for braking the drive element relative to the housing (paragraph 40, lines 23-30) and to allow, in a deactivated state, a longitudinal movement of the drive element relative to the housing (paragraph 40, lines 14-21), and a sensing device for detecting 
	Traversaz further discloses that upon sensing a change in position of the actuation device to detect a change in the clutching device from the unclutched state to the clutched state, an alignment procedure may be performed on the clutching device (paragraph 67).  However, Traversaz does not explicitly teach or disclose a control device to control the electric drive device and the brake device and is configured, when the sensing device detects that the clutching device is actuated to change from the unclutched state to the clutched state, to perform a control sequence during which the control device controls the electric drive device to rotate the driving rod for a predetermined duration or for a predetermined angle of rotation while the brake device is in the activated state without regard to engagement of the clutching device with the driving rod.
	Conero teaches a substantially similar infusion device (fig. 4) having a clutch device (52 in fig. 6) which engages a drive rod (42 in fig. 6) in a clutched state (fig. 10b) and disengages the drive rode in an unclutched state (fig. 10a), a control device (66 in fig. 7) operable to control an electric drive device (68/69 in fig. 7), a sensing device for detecting an actuation state of the clutching device (60 in fig. 7).  Conero further teaches that when the sensing device detects that the clutching device is actuated to change from the unclutched state to the clutched state, to perform a control sequence during which the control device controls the electric drive device to rotate the driving rod for a predetermined duration or for a predetermined angle of rotation without regard to engagement of the clutching device with the driving rod (fig. 8 shows that the control 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of Traversaz to include a control device configured to control the electric drive device and be configured, when the sensing device detects a change in position of the actuation device to detect a change a change in the clutching device from the unclutched state to the clutched state, to perform a control sequence during which the control device controls the electric drive device to rotate the driving rod for a predetermined duration or for a predetermined angle of rotation without regard to engagement of the clutching device with the driving rod since Conero teaches that this step is necessary to remove thread clearance to ensure the threads are fully seated with the drive rod (5:21-34).  
Further, while modified Traversaz does not explicitly teach that this sequence is performed while the brake device is activated, Traversaz discloses that an involuntary bolus can have severe consequences on the patient (paragraph 4).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the control device of modified Traversaz to perform the control sequence while the brake device is in the activated state to prevent an involuntary bolus since the driving rod must be rotated.  
Wright teaches a similar device (fig. 1) comprising a control device (fig. 3 shows a control circuit) which is configured to control a brake device (claim 4).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the control device of modified Traversaz to be 
	Regarding claim 3, in the modified device of Traversaz, Traversaz discloses a second sensing device configured to detect an abutment of the pusher device with the piston of the syringe (710 in fig. 1; paragraph 41).
	Regarding claim 4, in the modified device of Traversaz, Traversaz discloses the control device is configured, while the clutch device is in the unclutched state, to actuate the brake device to assume the activated state when the second sensing device detects that the pusher device has come into abutment with the piston (paragraphs 44 and 45 disclose unclutching the clutch device and moving the push device toward the syringe until the sensing device senses contact with the syringe).
	Regarding claim 5, modified Traversaz teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the control device is configured, when performing the control sequence, to control the electric drive device to rotate the driving rod in a first rotational direction for a first predetermined duration or for a first predetermined angle of rotation and to subsequently rotate the driving in a second rotational direction opposite the first rotational direction for a second predetermined duration or for a second predetermined angle of rotation.
	As discussed above, Conero teaches a substantially similar system (fig. 4) and teaches a condition where the control device (66 in fig. 7) controls the electric drive device (68/69 in fig. 4) to rotate the driving rod in a first rotational direction for a first predetermined duration or for a first predetermined angle of rotation (77 in fig. 8; 5:35-45) and to subsequently rotate the driving in a second rotational direction opposite the 
	Regarding claim 6, in the modified device of Traversaz, Conero discloses the first rotational direction corresponds to a backwards rotation for moving the drive element in a direction opposite to the pushing direction (77 in fig. 8), and the second rotational direction corresponds to a forward rotation for moving the drive element in the pushing direction (85 in fig. 8).
	Regarding claim 7, in the modified device of Traversaz, Traversaz discloses the control device configured to control the brake device to assume the deactivated state after the driving rod has been rotated (paragraph 56 discloses deactivating the brake to administering a voluntary bolus; in modified Traversaz, this function would be controlled by the control device since Wright discloses the control device controlling the brake device).
	Regarding claim 8, in the modified device of Traversaz, Traversaz discloses the clutching device comprises a pair of clutch elements movably arranged on the drive 
	Regarding claim 9, in the modified device of Traversaz, Traversaz discloses the clutch elements are pivotably arranged on a frame member of the drive element (350 in figs. 1 and 3).
	Regarding claim 10, Traversaz discloses a method for operating an infusion device for administering a medical fluid to a patient, in which: a syringe (400 in fig. 1) is received (fig. 1) in a receptacle (200 in fig. 1) arranged on a housing of the infusion device (100 in fig. 1), a pusher device (300 in fig. 1) is moved in a pushing direction for acting onto a piston of the syringe received on the receptacle (paragraph 32), a drive element connected to the pusher device (303 in fig. 2) is longitudinally moved relative to the housing for moving the pusher device along the pushing direction (paragraph 38 discloses that the linking bar is fixed to both the push device 300 and the cart 350; paragraph 44 discloses that when the push device is moved longitudinally, the cart is also moved due to the linking device, indicating that the linking device also moves), a driving rod having a screw thread (501 in fig. 3; paragraph 37) is rotated about a rotational axis by an electric drive device (502 in fig. 3; paragraph 37), a clutching device connected to the driving element (351 in fig. 1; paragraph 38) is actuatable, by an actuation device (310 in fig. 2; paragraph 39), to engage, in a clutched state, with the screw thread of the driving rod for translating a rotational movement of the driving rod into a longitudinal movement of the drive element along the driving rod (paragraph 38, lines 4-11), and to disengage, in an unclutched state, from the driving rod (paragraph 
	Traversaz further discloses that upon sensing a change in position of the actuation device to detect the change in the clutching device from the unclutched state to the clutched state, an alignment procedure may be performed on the clutching device (paragraph 67).  However, Traversaz does not explicitly teach or disclose a control device to control the electric drive device and the brake device and the method comprising: performing via the control device, when the sensing device detects that the clutching device is actuated to change from the unclutched state to the clutched state, a control sequence during which the control device controls the electric drive device to rotate the driving rod for a predetermined duration or for a predetermined angle of rotation while the brake device is in the activated state without regard to engagement of the clutching device with the driving rod.
Conero teaches a substantially similar infusion device (fig. 4) and method (fig. 8) having a clutch device (52 in fig. 6) which engages a drive rod (42 in fig. 6) in a clutched 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Traversaz to have a control device configured to control the electric drive device and to incorporate the method step of performing, when the sensing device detects the change in position of the actuation device to detect the change in the clutching device from the unclutched state to the clutched state, a control sequence during which the control device controls the electric drive device to rotate the driving rod for a predetermined duration or for a predetermined angle of rotation without regard to engagement of the clutching device with the driving rod, since Conero teaches that this step is necessary to remove thread clearance to ensure the threads are fully seated with the drive rod (5:21-34).  
Further, while modified Traversaz does not explicitly teach that this sequence is performed while the brake device is activated, Traversaz discloses that an involuntary 
Wright teaches a similar device (fig. 1) comprising a control device (fig. 3 shows a control circuit) which is configured to control a brake device (claim 4).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the control device of modified Traversaz to be configured to control the brake device for the purpose of reducing human error during operation of the device.
Regarding claim 11, in the modified device of Traversaz, Conero discloses the control device is configured, when performing the control sequence, to control the electric drive device to rotate the driving rod for the predetermined duration or for the predetermined angle of rotation in one or both rotational directions in either order (2:53-58 discloses rotating in a forward direction).
Regarding claim 12, in the modified method of Traversaz, Conero discloses the performing of the control sequence comprises controlling the electric drive device to rotate the driving rod for the predetermined duration or for the predetermined angle of rotation in one or both rotational directions in either order (2:53-58 and 5:35-45 disclose rotating in a forward direction).

Allowable Subject Matter
Claims 13-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed infusion device.  
	The closest prior art of record is Traversaz in view of Conero and Wright.  
Regarding independent claim 13, modified Traversaz fails to teach among all the limitations or render obvious the control device is configured to actuate the brake device to assume the activated state when the sensing device detects that the clutching device is actuated, by the actuation device, to change from the unclutched state to the clutched state, in combination with the total structure and function as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783